            Case 1:20-cv-01265-LJL Document 59 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               09/10/2021
                                                                       :
SESA, INC.,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-1265 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
TERRAFINA, LLC, et al.,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         Plaintiff SESA, Inc. brought the instant action against Defendant Frunut Global
Commodities, LLC, among other defendants, claiming breach of contract, account stated,
quantum meruit, unjust enrichment, promissory estoppel, fraud, imposition of a constructive
trust, fraudulent conveyance, and alter ego, successor, and/or de facto merger liability.
         On June 4, 2021, the Clerk entered a certificate of default as to Frunut Global
Commodities, LLC. Dkt. No. 51. On July 16, 2021, Plaintiff moved pursuant to Federal Rule of
Civil Procedure 55(b)(2) for entry of a default judgment against Frunut Global Commodities,
LLC. Dkt. No. 54. The Court held a hearing on the motion for default judgment on September
9, 2021, and Frunut Global Commodities, LLC did not appear.
         Pursuant to the Court’s authority under Federal Rule of Civil Procedure 55, the Court has
examined the Plaintiff’s motion for default judgment, Dkt. No. 54, and the complaint, Dkt. No.
30. The Court is satisfied that the allegations of the complaint—if taken as true—would
establish liability as to Frunut Global Commodities, LLC. Because Frunut Global Commodities,
LLC has failed to appear in this case despite having been served, it is hereby ORDERED that a
default judgment is entered against Defendant Frunut Global Commodities, LLC as to liability
on Plaintiff’s claims against it.
         The Clerk of Court is respectfully directed to close the motion at Dkt. No. 54.

        SO ORDERED.


Dated: September 10, 2021                                  __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
